¶43
Chambers, J.
(concurring) — The United States Supreme Court has offered little guidance to courts seeking to determine whether statements made during police interrogation under emergency/postemergency conditions are testimonial for purposes of Crawford v. Washington, 541 U.S. 36, 124 S. Ct. 1354, 158 L. Ed. 2d 177 (2004). Until the Supreme Court gives us greater guidance as to which statements are testimonial and subject to the confrontation *20clause, trial courts should be cautious in admitting such statements. Prudence requires that we examine what we do know from Crawford and now Davis v. Washington, 547 U.S. 813, 126 S. Ct. 2266, 165 L. Ed. 2d 224 (2006), and to establish an analytical framework for courts facing this difficult question in the future.
¶44 I would hold that D.L.’s statements were testimonial under Davis and their admittance was improper. I concur in the result reached by the majority because the error was harmless.
I
¶45 For purposes of confrontation clause analysis, the Supreme Court seems to have shifted the focus from the declarant’s purpose in Crawford to the purpose of the interrogation in Davis. In Crawford, the Court included “[statements taken by police officers in the course of interrogations” in the core class of testimonial statements. Crawford, 541 U.S. at 52. To determine whether statements qualified as testimonial, the Court focused on the intention or reasonable belief of the declarant, concluding statements are testimonial when “ ‘made under circumstances which would lead an objective witness reasonably to believe that the statement would be available for use at a later trial.’ ” Id. (emphasis added) (quoting Br. for Nat’l Ass’n of Criminal Defense Lawyers et al. as Amici Curiae at 3). As the Sixth Circuit Court of Appeals summarized, under Crawford:
The proper inquiry, then, is whether the declarant intends to bear testimony against the accused. That intent, in turn, may be determined by querying whether a reasonable person in the declarant’s position would anticipate his statement being used against the accused in investigating and prosecuting the crime.
United States v. Cromer, 389 F.3d 662, 675 (6th Cir. 2004) (emphasis added).
¶46 In Davis, the Court shifted its focus from the reasonable understanding of the declarant to the purpose of the interrogation. The Court held:
*21Statements are nontestimonial when made in the course of police interrogation under circumstances objectively indicating that the primary purpose of interrogation is to enable police assistance to meet an ongoing emergency. They are testimonial when the circumstances objectively indicate that there is no such ongoing emergency, and that the primary purpose of the interrogation is to establish or prove past events potentially relevant to later criminal prosecution.
Davis, 547 U.S. at 822 (emphasis added).
¶47 Thus, under Davis, courts are “charged with divining the ‘primary purpose’ of police interrogations.” Id. at 834 (Thomas, J., concurring in part, dissenting in part). Unfortunately, the opinion offers lower courts little guidance on how to carry out such a task — one which increases in complexity when an interrogation takes place under emergency/postemergency conditions. In his partial dissent, Justice Thomas criticized the Davis Court’s test as “unpredictable,” opining that “[i]n many, if not most, cases where police respond to a report of a crime, whether pursuant to a 911 call from the victim or otherwise, the purposes of an interrogation, viewed from the perspective of the police, are both to respond to the emergency situation and to gather evidence.” Id. at 839 (Thomas, J., concurring in part, dissenting in part). He concluded, “[a] ssigning one of these two ‘largely unverifiable motives,’ primacy requires constructing a hierarchy of purpose that will rarely be present — and is not reliably discernable. It will inevitably be, quite simply, an exercise in fiction.” Id. (quoting New York v. Quarles, 467 U.S. 649, 656, 104 S. Ct. 2626, 81 L. Ed. 2d 550 (1984)).
¶48 I too fear the language in Davis is flexible enough to accommodate nearly any outcome. That said, Davis does provide some help in determining the “purpose” of an interrogation conducted under emergency/postemergency circumstances.
*22II
¶49 To determine whether statements are testimonial post-Davis, the trial judge must consider such factors as whether the statements are in the past or present tense, the proximity of the perpetrator to the declarant, and the formality of the interrogation. Davis, 547 U.S. at 827-32. This list of factors is not necessarily exclusive, nor does any one factor necessarily determine the purpose of the interrogation in every case.
A. Past or Present Tense
¶50 The timing of the officer’s interrogation is the foremost and most useful factor in determining whether a given statement is testimonial. In Davis, the Court concluded Michelle McCottry’s statements were nontestimonial as they were made while she was alone, unprotected by police, in immediate danger, and “facing an ongoing emergency” Id. at 827 (emphasis added). The Davis Court emphasized the fact that “McCottry was speaking about events as they were actually happening, rather than £describ[ing] past events,’ ” and therefore concluded the primary purpose of McCottry’s interrogation was to “enable police assistance to meet an ongoing emergency.” Id. at 827-28 (quoting Lilly v. Virginia, 527 U.S. 116, 137, 119 S. Ct. 1887, 144 L. Ed. 2d 117 (1999)); see also id. at 831 (“[McCottry] was seeking aid, not telling a story about the past” and her “present-tense statements showed immediacy.”).
¶51 In contrast, the facts in the consolidated case, Hammon v. Indiana, convinced the Court that Amy Hammon’s statements were testimonial because they were made after the emergency had ended. The Court explained, “the interrogating officer testified that he heard no arguments or crashing and saw no one throw or break anything” and “[w]hen the officers first arrived, Amy told them that things were fine, and there was no immediate threat to her person.” Id. at 829-30 (citation omitted). Accordingly, the *23Court concluded the emergency had ceased and the interrogating officer “was not seeking to determine (as in Davis) ‘what is happening,’ but rather ‘what happened.’ ” Id. (emphasis added).5
B. Proximity of the Perpetrator to the Declarant
¶52 The Davis Court suggested the presence or absence of the perpetrator at the scene may indicate whether an emergency is ongoing and, by extension, whether a victim’s statements are testimonial. Proximity or presence is a more nuanced consideration than simply whether the perpetrator is located at the same address as the declarant. The fact that both Hammon and the declarant in Crawford “were actively separated from the defendant” during their interrogations played a significant role in the Court’s determinations that both interrogations yielded testimonial responses. Id. The Court emphasized the significance of the proximity of the perpetrator at the time a particular statement was made while explaining that interrogations, which initially elicit nontestimonial responses, may evolve into conversations yielding testimonial statements. As the Court observed in Davis:
after the operator gained the information needed to address the exigency of the moment, the emergency appears to have ended 0when Davis drove away from the premises). The operator then told McCottry to be quiet, and proceeded to pose a battery of questions. It could readily be maintained that, from that point on, McCottry’s statements were testimonial.
Id. at 828-29 (emphasis added).
C. Formality of the Interrogation
¶53 The “formality” of the interrogation is another factor considered by the Davis Court. Comparing the interroga*24tion in Crawford to McCottry’s 911 phone call, the Court observed:
the difference in the level of formality between the two interviews is striking. Crawford was responding calmly, at the station house, to a series of questions, with the officer-interrogator taping and making notes of her answers; McCottry’s frantic answers were provided over the phone, in an environment that was not tranquil, or even . . . safe.
Id. at 827. In contrast to the chaos surrounding McCottry’s interrogation, the situation in Hammon allowed for a more organized or “formal”6 interrogation to take place. Hammon told arriving officers that “things were fine” and there was no “immediate threat to her person.” Id. at 830. Her interview was “conducted in a separate room” away from the perpetrator and her statements “deliberately recounted, in response to police questioning, how potentially criminal past events began and progressed.” Id. The Court concluded, “[s]uch statements under official interrogation are an obvious substitute for live testimony, because they do precisely what a witness does on direct examination.” Id.

Ill

¶54 With these factors in mind, I turn to the present case. James Ohlson, the alleged perpetrator, had left the scene by the time Officer Gray arrived. Although shaken, the declarant, D.L., was in no immediate danger when he made his statements to Officer Gray. He was, in fact, protected by the presence of law enforcement and separated from the perpetrator at all times throughout the interrogation. Officer Gray’s testimony indicates D.L. used the past tense to describe what had occurred prior to the officer’s *25arrival. See 1 Verbatim Report of Proceedings at 91 (“I spoke with both of them, and they told me what happened.” (emphasis added)).
¶55 The temporal factor is the single most important factor here. D.L. was describing events in the past tense, not describing events which were presently happening. Because Ohlson had left the scene and the police were present to protect D.L., there was sufficient separation between the perpetrator and the declarant to suggest that the emergency had abated and D.L. was providing information to the police to assist in apprehending and prosecuting the perpetrator.
¶56 The interrogation before us is not particularly formal; however, police often conduct investigations in the field with the understanding between the interrogator and the declarant that the purpose of the questioning is to assist the apprehension and prosecution of the wrongdoer rather than resolve the ongoing emergency. I conclude that the statements made by D.L. to the police at the scene were testimonial.
IV
f 57 The majority concludes the emergency was ongoing because Ohlson was still at large and “pose[d] a threat of harm.” Majority at 15. Thus, the majority concludes the emergency is still in progress when police arrive at the scene. But whether a perpetrator is “at large” was not a factor considered by the Davis Court, and the majority’s emphasis on such a factor is problematic as many perpetrators will indeed be “at large” while police are questioning witnesses during an investigation.
f 58 The majority also concludes that an emergency was ongoing because, upon arrival, the police needed more information to determine whether the danger was ongoing. Again, I fear that this will nearly always be the case. Therefore, I would not conclude that statements to the police are nontestimonial merely because more crime or violence could possibly occur.
*26¶59 Most critically, I respectfully submit that the majority does not adequately distinguish Hammon from the case before us. In Hammon, the Supreme Court determined that by the time the police arrived on the scene, the emergency had ended even though Hammon appeared “ ‘somewhat frightened’ ” and there was evidence in the home of a very recent and violent physical altercation between Hammon and her husband. 547 U.S. at 819 (quoting Hammon v. State, 829 N.E.2d 444, 446 (Ind. 2005)). Hammon’s husband was present in the house, but she was protected by the police at the time. These facts are analogous to those in Hammon and distinguishable from those in Davis, where McCottry was alone, unprotected by law enforcement, and “in immediate danger” from her husband. Id. at 831. Here, Ohlson had left the scene by the time police arrived, D.L. was in no immediate danger, and the record indicates he used the past tense to describe what had occurred prior to the arrival of law enforcement. See id. at 831-32 (“McCottry’s present-tense statements showed immediacy; [Hammon]’s narrative of past events was delivered at some remove in time from the danger she described.”); id. at 827 (statement is likely nontestimonial when it is “necessary... to resolve the present emergency, rather than simply to learn ... what had happened in the past” (second emphasis added)). As such, D.L.’s recitation of recent, yet past events cannot rightly be construed as a “call for help,” as there was no “present emergency” in need of resolution. Id.
¶60 The fact that D.L. described past events, the fact that the perpetrator had left the scene and the police were present to protect D.L., and the formality of the police officer’s securing information for the purpose of apprehending and prosecuting the perpetrator all suggest D.L.’s statements were testimonial. As such, admittance of the statements violated Ohlson’s right to confrontation under the Sixth Amendment. I concur in the result of the majority, however, because the admittance was harmless in light of *27the overwhelming evidence of Ohlson’s guilt at trial. See State v. Guloy, 104 Wn.2d 412, 426, 705 P.2d 1182 (1985).
Madsen, J., concurs with Chambers, J.

 While I can imagine situations where verb tense would not be determinative or even helpful (for example, if the declarant is a nonnative speaker or is using language in an unusual way), that does not negate the usefulness of this factor in general or in this case.


 The United States Supreme Court does not appear to employ a narrow definition of “formal.” It certainly does not suggest that for an interrogation to qualify as “formal” it must take place at a station house and the declarant’s answers must be in response to “ ‘structured police questioning.’ ” Id. at 827-29 (quoting Crawford, 541 U.S. at 53 n.4).